Mr. Justice Gary delivered the opinion of the Court. The appellee was the wife of Dr. Unger, against whom the appellant Camp had a justice’s execution, which the appellant Stephens, as constable, executed, by levying upon a phaeton and selling it to Camp as the best bidder. The appellee claims that she furnished to her husband the money with which he bought the phaeton for her, and she sued the appellants in trover. The acts of the appellants were a conversion by both, if the property was hers. Follet v. Edwards, 30 Ill. App. 386. Mo demand for the property was necessary after an actual conversion. Hayes v. Mass. Life, 125 Ill. 626. If the livery stable keeper had a lien, which the constable discharged, it did not pass to either of the appellants, and was no impediment to her action. Jones on Liens, Secs. 983-987. The only real question in the case is whether the appellee was the owner of the phaeton. Upon that she was the only witness, and the verdict of the jury in accord with the only evidence can not be disturbed. The judgment is affirmed.